 Case 3:20-cv-00401-JAG Document 71 Filed 04/28/21 Page 1 of 14 PageID# 346




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

 KYRA CANNING,
   Plaintiff,

 v.                     Civil Action No.: 3:20-cv-401
 WILLIAM SMITH, et al.,
    Defendants.
______________________________________

 JARROD BLACKWOOD, et al., individually
 and on behalf of a class of similarly situated
 individuals,
    Consolidated Plaintiffs,

 v.                                                   [Previously Civil Action No.: 3:20-cv-444]
 JOHN/JANE DOES, I-X,
    Consolidated Defendants.


 MARIA LOURDES MAURER,
  Plaintiff,

 v.                                                   Civil Action No.: 3:20-cv-668

 CITY OF RICHMOND, et al.,
   Defendants.


 NATHAN ARRIES,
   Plaintiff,

 v.                                                   Civil Action No.: 3:21-cv-85

 CITY OF RICHMOND, et al.,
   Defendants.

      BLACKWOOD PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION
                  TO AMEND PRIOR DISCOVERY ORDERS

        Comes now the Blackwood Plaintiffs, by counsel, and in reply in support of its motion to

amend previous discovery orders, states as follows.


                                                  1
 Case 3:20-cv-00401-JAG Document 71 Filed 04/28/21 Page 2 of 14 PageID# 347




        In its response to this motion, the City chooses to delay, obfuscate, and obstruct. This, it

seems, is the City’s best defense to the gross misconduct of its police force. For instance, the

City’s response complains that the Blackwood Plaintiffs are proceeding against John Does (Case

3:20-cv-401 ECF Doc. 70 at 9 n.5), but it likewise refuses to provide sufficient information so

appropriate defendants can be named. It claims the Rule 30(b)(6) deposition of the City would be

too burdensome to the City (Case 3:20-cv-401 ECF Doc. 70 at 10), but it also gripes that the

entire lawsuit should be against the City (Case 3:20-cv-401 ECF Doc. 70 at 3). The City insists

the Plaintiffs need the Court’s permission to name the defendants, but objects that lifting

confidentiality is premature because the Court has permitted the Plaintiffs to name the

defendants (Case 3:20-cv-401 ECF Doc. 70 at 9). This capricious, irrational, and circular

reasoning demonstrates the bad faith of the City and the need for Court action. The City is no

longer acting reasonably.

        The record and the facts recited by the City support the Plaintiffs’ position. Promptly

after filing this John Doe suit, the Blackwood Plaintiffs sought permission to issue a subpoena

duces tecum for (1) camara footage; (2) written or recorded documentation, including CAD

reports, call logs, use of force reports, incident reports, officer narratives, PD-35s, PD-75s, after

action reports; (3) written or recorded phone, radio and text communications; (4) records related

to the discharge of weapons; (5) such other information that demonstrates the identity of the

officers involved. Case 3:20-cv-444 ECF Doc. 3. The City responded by agreeing that the

plaintiffs would eventually issue subpoena duces tecum. Case 3:20-cv-401 ECF Doc. 8 ¶ 4. A

subsequent order authorized the plaintiffs to access officer names and badge numbers, but

provided that the “parties shall keep the list and the identities of the officers on the list

confidential and shall not disclose the identities of the officers without first obtaining leave of the



                                                    2
 Case 3:20-cv-00401-JAG Document 71 Filed 04/28/21 Page 3 of 14 PageID# 348




Court.” Case 3:20-cv-401 ECF Doc. 16. The parties later negotiated a discovery plan. During

those negotiations, the City refused to provide some of the information requested by the Plaintiff,

such as officer narratives, indicating the dispute would have to be resolved with the special

master. Case 3:20-cv-401 ECF Doc. 70-1 at 2. On November 23, 2020, the parties submitted an

agreed discovery plan, in which the City agreed to a Rule 30(b)(6) deposition, if necessary. Case

3:20-cv-401 ECF Doc. 58. The City agreed it would relinquish body camera recordings, CAD

reports, and radio, telephone, and other audio recordings “together with any available

information to identify the source of recording and the officers referenced in the recordings (e.g.,

identification numbers used in recording).” This plan contemplated the use of a discovery master

to resolve disputes concerning additional documents and a protective order, but to date, no

discovery master has been appointed. It provided for ninety days of informal discovery to

identify appropriate defendants, followed by an automatic thirty-day stay for settlement

purposes, followed by additional discovery. The plan was approved on December 10, 2020. Case

3:20-cv-401 ECF Doc. 61. Thus, the automatic stay was to run from March 11, 2021 to April 9,

2021. The City, however, postponed delivery of its agreed discovery materials until the end of

Phase I of discovery. It did not provide the complete body camera footage until March 2, 2021—

ninety-nine days after submitting the agreed discovery plan. Case 3:20-cv-401 ECF Doc. 70-2.

It provided radio traffic recordings on March 8, and the CAD reports on March 10. Case 3:20-

cv-401 ECF Doc. 70-3 to -5. It did not provide the any information for deciphering the radio

communications until April 6. Case 3:20-cv-401 ECF Doc. 70-6.

       On April 6, four days before Phase II discovery was to begin, the Blackwood Plaintiffs

advised the City that a Rule 30(b)(6) deposition, a subpoena duces tecum, and release of

confidentiality would be necessary. The City’s response deliberately evaded these issues.



                                                 3
 Case 3:20-cv-00401-JAG Document 71 Filed 04/28/21 Page 4 of 14 PageID# 349




Counsel for the Blackwood Plaintiffs pressed for a response, saying, “Please address whether,

and to what extent, you are agreeable to the particular steps I referenced in my email this

morning.” The City chose not to respond. Case 3:20-cv-401 ECF Doc. 70-6. This motion

follows.

       There is good cause to order a Rule 30(b)(6) deposition of the City concerning the

identity of officers and their individual actions at Lee Monument on June 1, 2020. The Discovery

Plan—which all parties agreed to—expressly contemplates a Rule 30(b)(6) deposition, if there is

a need for further identifying information. The deposition is an orderly way of obtaining the

required information about who did what that may give rise to individual liability. As the email

of November 16, 2020, states, “the goal [of the Blackwood Plaintiffs] is to have the right claims

against the right people, and this will mean we need to know the conduct of officers at an

individual level.” Case 3:20-cv-401 ECF Doc. 70-2 at 1. It would be unjust and injudicious to

sue seventy-one officers that the City says were “involved” and only then try to sort out who is

actually liable. It seems, though, the City wants the plaintiffs to do that, so they can cry foul in a

Rule 12(b)(6) motions, further delaying the process. Cf. Case 3:20-cv-401 ECF Doc. 70 at 3

(“The problem with Consolidated Plaintiffs’ Motion is that they already know the identities of

the police officers that were ‘involved’ in the incident giving rise to their Complaint on June 1,

2020”). But see Case 3:20-cv-401 ECF Doc. 43 (challenging the allegations of involvement by

former chief Will Smith in the Canning amended complaint as “too speculative”).

       The Blackwood Plaintiffs made the City aware of the need for the deposition near the

close of the automatic thirty-day stay for settlement discussions—that is, shortly before the

opening of Phase II of discovery. Case 3:20-cv-401 ECF Doc. 70-6. After all, according to the

discovery plan, Phase II discovery includes the matters involved in Phase I—the identity of the



                                                   4
    Case 3:20-cv-00401-JAG Document 71 Filed 04/28/21 Page 5 of 14 PageID# 350




officers. Case 3:20-cv-401 ECF Doc. 58. The City’s response was nonresponsive. It instead

provided an anachronistic list of all sworn Police Department personnel and suggested that the

plaintiffs make do with that.1 Case 3:20-cv-401 ECF Doc. 70-6 at 1-2. The Blackwood

Plaintiffs immediately advised that the information was inadequate, asking the City to “address

whether, and to what extent, you are agreeable to the particular steps I referenced in my email

this morning.” The City ignored the communication. It didn’t respond at all. Case 3:20-cv-401

ECF Doc. 70-6 at 1. Even after this motion was filed, the City waited until a few days before its

response was due to follow up, on April 22. Case 3:20-cv-401 ECF Doc. 70 at 7. In all of this,

the City has demonstrated a commitment to its plan to delay, obfuscate, and obstruct. A Rule

30(b)(6) deposition of the City concerning the identity of officers and their individual actions at

Lee Monument on June 1, 2020 is therefore appropriate to allow the Blackwood Plaintiffs to

name the appropriate defendants.

        The City objects that the Blackwood Plaintiffs have not “propose[d] any meaningful

constrains on” a Rule 30(b)(6) deposition. Case 3:20-cv-401 ECF Doc. 70 at 9. That is false.

The email of April 6 states, “[W]e will need further discovery to identify the appropriate

defendants. . . . On behalf of the Blackwood plaintiffs, we therefore require a limited Rule

30(b)(6) deposition, which was expressly contemplated within the discovery plan.” Case 3:20-

cv-401 ECF Doc. 70-6 at 3. The discovery plan says, “If the Parties’ informal discovery

responses are not sufficient to identify the appropriate defendants . . . any Party may petition the

Discovery Special Master for permission, upon a showing of good cause, to take a limited Rule




1
  As discussed below, the list was not accurate to June 1, 2020. Officers that City previously
identified as “involved” in the incident of June 1 were omitted from the list of sworn personnel,
and some officers’ ranks had obviously changed as compared to the footage of the incident. We
know the list is therefore unreliable, but we do not know the full degree of its inaccuracies.
                                                  5
 Case 3:20-cv-00401-JAG Document 71 Filed 04/28/21 Page 6 of 14 PageID# 351




30(6)(6) deposition.” Case 3:20-cv-401 ECF Doc. 58 at 10. The Blackwood Plaintiffs fully

intend to notify the City of the particular matters for examination “[i]n its notice or subpoena,” as

required by the federal rules. See Fed. R. Civ. Pro. Rule 30(b)(6). But we are not at that point.

Moreover, all of these concerns (if they were real) should have been raised when the Blackwood

Plaintiffs asked the City to “address whether, and to what extent, you are agreeable to the

particular steps I referenced in my email this morning,” including the deposition. Case 3:20-cv-

401 ECF Doc. 70-6 at 1. The City was silent. Its assertions now are nothing but an attempt to

delay, obfuscate, and obstruct.

        There is likewise good cause to order a subpoena duces tecum for existing documents

related to the June 1, 2020 events at Lee Monument. This subpoena was contemplated from the

first days of this case, when it seemed the City cared about doing what was right for the people

of this community. Case 3:20-cv-444 ECF Doc. 3. The City agreed, as part of the initial

discovery order, that a subpoena duces tecum would eventually issue, so the Plaintiffs could

access the information they needed. Case 3:20-cv-401 ECF Doc. 8 ¶ 4. Now they choose to

forget that fact.

        The City is duplicitous in asserting that the plaintiffs need no further information because

they have the names of 71 individuals that were “involved.” Case 3:20-cv-401 ECF Doc. 70 at

3. This is not an argument made in good faith. When plaintiff Canning named one of those

“involved” officers as a defendant in an amended complaint, the officer’s attorneys filed a Rule

12(b)(6) motion claiming the allegations in the amended complaint of his involvement were too

speculative. Case 3:20-cv-401 ECF Doc. 43. This will happen again, if the City has its way. It is

clear that some officers identified by the City as “involved” are likely not liable—such as the

SWAT team—but the City has not provided adequate information to identify the names of these



                                                  6
 Case 3:20-cv-00401-JAG Document 71 Filed 04/28/21 Page 7 of 14 PageID# 352




innocent officers. They are willfully exposing these innocent officers to the trouble of a lawsuit

by obstructing access to material and discoverable information, merely to delay the process.

       The City claims there is no good cause for a subpoena duces tecum because “the City is

willing to provide specific, additional information upon request.” Case 3:20-cv-401 ECF Doc.

70 at 8. The City’s conduct contradicts this assertion. On April 6, the Blackwood Plaintiffs

advised the City of its need for more information, like the officer narratives and the use of force

reports. They asked the City to “address whether, and to what extent, you are agreeable to the

particular steps I referenced in my email this morning.” Case 3:20-cv-401 ECF Doc. 70-6. The

City ignored the request and has not provided the information. The City’s gilded promises to

provide information upon request are merely an attempt to forestall Court intervention, so the

City can continue to decide on its own what information the plaintiffs get.

       The City claims that it has “already provided the information listed in . . . Consolidated

Plaintiffs’ Motion for Leave to Pursue Discovery,” pointing to “body camera footage, radio

traffic, and CAD reports.” Even a cursory review of that motion shows the City is not being

forthright. The Plaintiffs plainly requested more information than that. Case 3:20-cv-444 ECF

Doc. 3. And the City then agreed a subpoena duces tecum would eventually issue. Case 3:20-cv-

401 ECF Doc. 8 ¶ 4. The City pretends that “Consolidated Plaintiffs do not make clear what

information, specifically, they want the City to identify for them.” Case 3:20-cv-401 ECF Doc.

70 at 9. This is willful blindness. See Case 3:20-cv-444 ECF Doc. 3; Case 3:20-cv-401 ECF

Doc. 70-1 at 3. The City merely pretends to be in the dark to delay, obfuscate, and obstruct. And

the Blackwood Plaintiffs don’t need the City to “identify” any particular information. The

Blackwood Plaintiffs will be asking for specific categories of documents and will do the work of

analyzing these materials on their own.



                                                 7
 Case 3:20-cv-00401-JAG Document 71 Filed 04/28/21 Page 8 of 14 PageID# 353




       The City claims that providing discoverable information through a subpoena duces tecum

would amount to having the City prove the plaintiffs’ case. Ironically, the City suggests instead

that the Blackwood Plaintiffs should submit pictures to the City, and the City will identify any

officers on request. Case 3:20-cv-401 ECF Doc. 70 at 9 n.4. In other words, in the City’s topsy-

turvy worldview, producing existing, relevant documents pursuant to a subpoena duces tecum

means the City is “proving the plaintiff’s case,” but collaborating with the plaintiffs to create

new information by responding to informal photo-based interrogatories is not. That is absurd.

The Blackwood Plaintiffs do not need the City’s assistance in proving the liability of the City’s

officers. They merely need the Court’s permission to order a production of the relevant and

discoverable records in the City’s possession, according to a well-established discovery process.

       The City claims the Blackwood Plaintiffs “were not willing” to provide pictures

pinpointing the officers they wanted identified. Case 3:20-cv-401 ECF Doc. 70 at 9 n.4. This is

false. Counsel for the Blackwood Plaintiffs made it clear on the August 22 call that this proposal

standing alone was insufficient, not that it was wholly unacceptable as part of a broader,

negotiated strategy for identifying appropriate defendants. The City has not followed up on that

conversation. The Blackwood Plaintiffs, however, do have concerns about the reliability of the

statements of the City. After all, as the City points out, the City will be potentially footing the

bill for the officers’ unconstitutional conduct. Case 3:20-cv-401 ECF Doc. 70 at 3. And the City

has already provided unreliable information.

       In particular, the City claims it provided a list of identifying codes so that relevant

officers can be identified in the radio traffic. Case 3:20-cv-401 ECF Doc. 70 at 6-7. This is

misleading. First, the email that provided this document accurately describes it as “a list of all

sworn RPD personnel that I requested, along with their code numbers. . . . [I]t is comprehensive



                                                   8
 Case 3:20-cv-00401-JAG Document 71 Filed 04/28/21 Page 9 of 14 PageID# 354




to the entire Department and not limited just to those officers who were present on one of the

relevant days.” Case 3:20-cv-401 ECF Doc. 70-6 (emphasis added). Second, the list provided

was not accurate to the events of June 1. At least four officers, including former Chief Will

Smith, do not appear on the list provided, presumably because they are no longer employed with

the department at the time the City created the list. Additionally, at least one key officer had a

different rank on June 1. In other words, the information provided is not reliable for the events of

June 1—the only date relevant to this case. Third, the officers on the radio traffic did not

communicate on June 1 using the code numbers provided on the list, and the City knows this.

Instead, the officers were often addressed by nicknames like “Command” and “Lieutenant.” The

information provided is insufficient to decipher these nicknames, or who the speakers were.

Thus, despite the City’s promise in the discovery plan to provide radio, telephone, and other

audio recordings “together with any available information to identify the source of recording and

the officers referenced in the recordings (e.g., identification numbers used in recording),” Case

3:20-cv-401 ECF Doc. 58, the City provided unreliable and useless information after undue

delay.

         Notably, these additional records were not excluded from Phase I discovery. The parties

disagreed about accessing these records, and all the parties expected to have a discovery master

appointed who could work out the disagreement. Case 3:20-cv-401 ECF Doc. 70-1 at 2. As

Phase II of discovery approached, and the need for this information was apparent, the Blackwood

Plaintiffs invited the City to discuss access to these records, only to be rebuffed by the City

through determined silence. Case 3:20-cv-401 ECF Doc. 70-6. There is thus good cause to

allow this subpoena duces tecum to obtain the records, as contemplated from the beginning of

this case.



                                                  9
Case 3:20-cv-00401-JAG Document 71 Filed 04/28/21 Page 10 of 14 PageID# 355




        There is also good cause to lift the restraints of confidentiality in this case. This case

cannot proceed without naming names. This case cannot proceed without using the evidence the

City has provided, which identifies some of the officers involved. Similarly situated plaintiffs

cannot bring their cases without access to this information, and it would be contrary to judicial

economy to make them jump through the City’s hoops. This case, and the cases of everyone else

affected by the officers’ misconduct on June 1, should proceed without further delay, and that

requires confidentiality to be lifted.2

        Confidentiality was imposed by the Court on a temporary basis, in the order compelling

the City to identify the officers involved at Lee Monument. Case 3:20-cv-401 ECF Doc. 16. At

that point, confidentiality was reasonable, given the possibility of pending criminal charges.

Criminal charges never materialized. The Blackwood Plaintiffs then agreed to continue the

confidentiality in the Discovery Plan in the express expectation that a discovery master would be

appointed to work out the details of a protective order. Case 3:20-cv-401 ECF Doc. 58 at 3. No

discovery master has been appointed, leaving it up to the Court to decide the matter. It is now

time to remove the shield of confidentiality and allowed this case, and similarly situated cases, to

proceed in the light of day. The Blackwood Plaintiffs broached this topic with the City, and the

City refused to discuss it. Case 3:20-cv-401 ECF Doc. 70-6. There is, therefore, good cause to

grant the relief requested.

        The City objects that lifting confidentiality is premature, because the plaintiffs have not

sought to file an amended pleading. Case 3:20-cv-401 ECF Doc. 70 at 10. To be clear, the

Blackwood Plaintiffs want to file an amended pleading. They are prepared to name several of the



2
 For the standards that apply in determining whether confidentiality of party names is
appropriate, in light of the longstanding, common law presumption of openness in Court actions,
see Case 3:20-cv-401 ECF Doc. 31 at 3-4.
                                                  10
Case 3:20-cv-00401-JAG Document 71 Filed 04/28/21 Page 11 of 14 PageID# 356




individual officers that are liable. They do not intend to name, as defendants, officers that are not

liable. They may be compelled at this point, however, to still include John Doe defendants,

because there are unidentified officers seen and heard that would be liable, and there are other

officers (known and unknown) whose liability remains in question. Further, there are

unidentified officers who likely will not be liable—such as the SWAT team.

        The City cries that relief should be denied because the parties are involved in global

settlement discussions. Case 3:20-cv-401 ECF Doc. 70 at 2-3, 7. Perhaps the Court may see in

this motion a sign of how the settlement efforts are proceeding. The discovery plan included a

thirty-day automatic stay of discovery for settlement efforts. If the City has used that thirty-day

stay to delay, obfuscate, and obstruct, rather than to make meaningful attempts to settle, it should

not pout when the stay expires and discovery resumes.

        Finally, as to the insinuation that the Blackwood Plaintiffs are acting inappropriately or

unreasonably in pursuing individual defendants, rather than the City (Case 3:20-cv-401 ECF

Doc. 70 at 3-4), the Blackwood Plaintiffs have been clear from the beginning that they will

pursue the City when they have reliable evidence that the City is liable. Perhaps that is the reason

for the City’s delay, obfuscation, and obstruction. But even then, the Blackwood Plaintiffs will

continue to pursue the individual culprits as well—each and every one of them, on theories of

direct liability, supervisory liability, and bystander liability, as the case may be. But if the City

wishes to concede that this attack on innocent protesters was part of a City pattern or practice,

the Blackwood Plaintiffs are willing to add the City as a defendant immediately.

        Wherefore, the Consolidated Plaintiffs respectfully request the Court to modify the orders

of June 26, 2020, July 6, 2020, and December 10, 2020, related to discovery, and such further

and additional relief as may be appropriate.



                                                  11
Case 3:20-cv-00401-JAG Document 71 Filed 04/28/21 Page 12 of 14 PageID# 357




                                                Respectfully submitted,

                                                Plaintiffs Jarrod Blackwood, Megan Blackwood,
                                                Ryan Tagg, Christopher Gayler, and Keenan
                                                Angel, by counsel, each individually and on
                                                behalf of a class of similarly situated persons


                                                By:_/s/ Andrew T. Bodoh_______________
                                                              Counsel

                                                Thomas H. Roberts, Esq. VSB # 26014
                                                tom.roberts@robertslaw.org
                                                Andrew T. Bodoh, Esq. VSB # 80143
                                                andrew.bodoh@robertslaw.org
                                                Thomas H. Roberts & Associates, P.C.
                                                105 South 1st Street
                                                Richmond, VA 23219
                                                (804) 783-2000 (telephone)
                                                (804) 783-2105 (facsimile)
                                                Counsel for Consolidated Plaintiffs Jarrod
                                                Blackwood, Megan Blackwood, Ryan Tagg,
                                                Christopher Gayler, and Keenan Angel, by counsel,
                                                each individually and on behalf of a class of
                                                similarly situated persons

                                   CERTIFICATE OF SERVICE

       I hereby certify that on the April 27, 2021, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will then send an electronic notification to all counsel of
record who have appeared in this matter, including the following:

Steven D. Brown (VSB No. 42511)                         Commonwealth Law Group
IslerDare, PC                                           3311 West Broad Street
411 East Franklin Street, Suite 203                     Richmond, Virginia 23230
Richmond, Virginia 23219                                Telephone: (804) 999-9999
Phone: (804) 489-5500                                   Facsimile: (866) 238-6415
Facsimile: (804) 234-8234                               Email: scarroll@hurtinva.com
sbrown@islerdare.com                                    Counsel for Plaintiff Kyra Canning
Counsel for William Smith
                                                        Jonathan E. Halperin, Esquire
Seth R. Carroll, Esquire                                Halperin Law Center
Connor Bleakley, Esquire                                52525 Hickory Park Drive, Suite B

                                                   12
Case 3:20-cv-00401-JAG Document 71 Filed 04/28/21 Page 13 of 14 PageID# 358




Glen Allen, Virginia 23059                        Jonathan E. Halperin – VSB No. 32698
Telephone: (804) 57-0100                          Andrew Lucchetti – VSB No. 86631
Facsimile: (804) 597-0209                         Isaac A. McBeth – VSB No. 82400
Email: jonathan@hlc.law                           Halperin Law Center, LLC
Counsel for Plaintiff Kyra Canning                5225 Hickory Park Drive, Suite B
                                                  Glen Allen, VA 23059
Tim Schulte (VSB #41881)                          Phone: (804) 527-0100
Blackwell N. Shelley, Jr. (VSB #28142)            Facsimile: (804) 597-0209
Shelley Cupp Schulte, P.C.                        jonathan@hlc.law
3 W. Cary Street                                  andrew@hlc.law
Richmond VA 23220                                 isaac@hlc.law
(804) 644-9700
(804) 278-9634 [fax]                              Counsel for Plaintiff Kyra Canning
schulte@scs-work.com
shelley@scs-work.com                              Lindsey Ann Strachan
Counsel for Plaintiff Nathan Arries               Steven David Brown
                                                  Isler Dare PC
Theodore Webb Briscoe , III                       411 East Franklin Street
Geoffrey McDonald & Associates PC                 Suite 203
8720 Stony Point Parkway                          Richmond, VA 23219
Suite 250                                         (804) 489-5503
                                                  Fax: (804) 234-8234
Richmond, VA 23235
                                                  lstrachan@islerdare.com
804-888-8888
                                                  sbrown@islerdare.com
Fax: 804-359-5426
tbriscoe@mcdonaldinjurylaw.com                    Counsel for Defendant Smith
Counsel for Plaintiff Maria Lourdes Maurer        Richard Earl Hill , Jr.
                                                  Office of the City Attorney (Richmond)
Mark D. Dix, Esq.                                 900 E Broad St
Seth R. Carroll, Esq.                             Room 400 City Hall
Conner Bleakley, Esq.                             Richmond, VA 23219
Commonwealth Law Group, PLLC                      (804) 646-7946
3311 West Broad Street                            Fax: (804) 646-7939
Richmond, Virginia 23230                          Richard.E.Hill@richmondgov.com
Telephone: (804) 999-9999                         Counsel for Defendant City of Richmond
Facsimile: (866) 238-6415
mdix@hurtinva.com                                 Erin R. McNeill, Esq.
scarroll@hurtinva.com                             Blaire H. O’Brien, Esq.
cbleakley@hurtinva.com                            202 North 9th Street
                                                  Richmond, Virginia 23219
                                                  Telephone: (804) 747-5200
                                                  Facsimile: (804) 747-6085
                                                  emcneill@oag.state.va.us
                                                  bo’brien@oag.state.va.us

                                                  Counsel for Gary Settle




                                             13
Case 3:20-cv-00401-JAG Document 71 Filed 04/28/21 Page 14 of 14 PageID# 359




                                  By:_/s/ Andrew T. Bodoh_______________
                                  Counsel

                                  Thomas H. Roberts, Esq. VSB # 26014
                                  tom.roberts@robertslaw.org
                                  Andrew T. Bodoh, Esq. VSB # 80143
                                  andrew.bodoh@robertslaw.org
                                  Thomas H. Roberts & Associates, P.C.
                                  105 South 1st Street
                                  Richmond, VA 23219
                                  (804) 783-2000 (telephone)
                                  (804) 783-2105 (facsimile)
                                  Counsel for Consolidated Plaintiffs Jarrod
                                  Blackwood, Megan Blackwood, Ryan Tagg,
                                  Christopher Gayler, and Keenan Angel, by counsel,
                                  each individually and on behalf of a class of
                                  similarly situated persons




                                    14
